Citation Nr: 0610201	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling 
effective September 1, 2003, and 20 percent disabling 
effective February 24, 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1983 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  That decision, in pertinent part, 
denied entitlement to service connection for restless leg 
syndrome.  The September 2003 decision also granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned an initial disability rating of 10 percent, 
effective September 1, 2003.  A March 2005 rating decision 
increased the disability rating for the veteran's lumbar 
spine disorder to 20 percent, effective February 24, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records indicate that the veteran was first 
diagnosed with restless leg syndrome in February 2002.  
Subsequent treatment records indicate continued treatment for 
this disorder.  A June 2003 service medical record stated 
that the veteran's symptoms continued and he was not 
responding to medication.  A June 2003 VA examination report 
noted that there were no objective findings associated with 
restless leg syndrome.  A February 2005 VA examination report 
stated that the veteran did not report an symptoms consistent 
with restless leg syndrome and noted that he did not have a 
current diagnosis of such disorder.  The Board notes that the 
VA examiner did not review the claims folder, and while the 
examiner stated that the veteran did not report experiencing 
any symptoms associated with restless leg syndrome, several 
statements in the claims folder document the veteran's 
reported symptoms.  Accordingly, the Board finds that another 
VA examination is warranted in order to determine whether the 
veteran has a current diagnosis of restless leg syndrome.

In addition, the Board notes that the February 2005 VA 
examination report attributed the veteran's leg pain to 
radiculopathy associated with his degenerative disc disease 
of the lumbar spine.  A review of the examination report 
indicates that it does not document any functional 
limitations associated with radiculopathy.  Under Diagnostic 
Code 5243, a lumbar spine disorder may either be rated based 
on incapacitating episodes or on the neurological and 
orthopedic functional limitations associated with the 
disorder.  In this regard, the February 2005 VA examination 
is inadequate to evaluate the veteran's lumbar spine disorder 
because it does not fully document the functional limitations 
associated with such disorder.  Accordingly, another VA 
examination is warranted in order to accurately assess the 
level of disability associated with the veteran's lumbar 
spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of a bilateral 
leg disorder and the level of disability 
associated with a lumbar spine disorder.  
Any further indicated special studies 
should be conducted.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  

The examiner should be asked to identify 
any current disability relegated to the 
lower extremities.  He or she should 
specifically comment whether the veteran 
has a current diagnosis of restless leg 
syndrome.  The examiner should reconcile 
his/her opinion with any opinion 
currently of record that may differ with 
it, if that is the case. The rationale 
for all opinions expressed must also be 
provided.



With regard to the veteran's lumbar spine 
disorder, the examiner should document 
the following:

a) Range of motion of the thoracolumbar 
spine (extension, flexion and rotation), 
expressed in degrees.

b) Any associated neurological or 
orthopedic deformities associated with 
the spinal disorders.

c) Whether the veteran experiences muscle 
spasm, guarding, an abnormal gait, 
abnormal spinal contour, or localized 
tenderness.

d) Whether the veteran's lumbar 
disability has resulted in incapacitating 
episodes (period of acute signs and 
symptoms requiring bed rest prescribed by 
a physician); and, if so, the duration 
and frequency of such episodes.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

